Chancellor Ridgely. (Present: Booth, C. J., Warner, Cooper and Paynter.)
The Court is of opinion that the judgment below should be reversed. We do not go into the consideration of the general question whether a suit would lie in every case. We decide this case upon its own peculiar circumstances. Alston could not distrain before May, when the rent became due, and previous to that time the greater part of the corn had been wasted, so that no sufficient distress remained. The object of the Act was to render the purchaser liable for the rent. As White refused to perform the duty which the Act imposed on him, Alston has, by the equity of it, a remedy by suit. The right of action is cumulative to the right of distress.
Judgment reversed, and cause remanded for new trial.